NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
GARY A. STRADER,
Petiti0ner,
V.
DEPARTMENT OF AGRICULTURE,
Resp0n,dent.
2011-3137 .
Petition for review of the Merit Syste1ns Pr0tection
Board in consolidated case nos. SF1221090692-W-1 and
SF1221090907-W-1.
ON MOTION
ORDER
The Department of AgricultuI'e moves for an exten-
sion of time, until September 29, 201l, to file its respon-
dent’s brief, and for an extension of ti1'ne, until October
24, 2011, for Gary Strader to file his reply brief
Up0n consideration thereof

s'rRAnER v. AoR1cuL'rURE
IT ls 0RDERED THAT:
The motions are granted
SEP 2 8 2011
Date
cc: Paula Dinerstein, Esq.
S0nia lV[. Orfield, Esq.
s21
2
FoR THE CoURT
/s/ J an Horbaly
J an Horbaly
Clerk
FlL
s.s. count oFErpPEALs ron
ms FEOERAl. clRcun'
SEP 2 8 2811
JAN HORBALY
CLERK